Citation Nr: 1512779	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for left ventricular hypertrophy, claimed as chest pain, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of this proceeding is associated with the Virtual VA claims file.

The Board remanded the claim in July 2014.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is proximately due to or the result of his service or a service-connected disability.

2.  The Veteran does not have left ventricular hypertrophy, claimed as chest pain, that is proximately due to or the result of his service or a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left ventricular hypertrophy, claimed as chest pain, have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in June 2011 and August 2012.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in July 2011, the Veteran was afforded a contracted VA examination.  The opinion in that examination report was inadequate because it did not adequately address whether the Veteran's diabetes aggravated his hypertension.  The claim was remanded for an addendum medical opinion, which was provided in September 2014.   That opinion is adequate.  The examiner considered the Veteran's history and the previous examination's results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection Criteria

The Veteran contends that his hypertension is caused by, or aggravated by, his service-connected diabetes mellitus.  He also contends that his left ventricular hypertrophy is caused by, or aggravated by, his hypertension.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III. Hypertension

The Veteran's service treatment records (STR) are absent of any complaints, treatment or diagnosis of hypertension during service.  The Veteran's separation examination in November 1969 did not identify hypertension or high blood pressure as a problem.  Without a condition or incident in service, the Veteran is not entitled to service connection on a direct basis.  The Veteran is not claiming service connection on a direct basis.  Therefore, the Board will consider service connection on a secondary basis.

The Veteran was afforded a contracted examination in July 2011.  While the opinion was inadequate; the examination results will be discussed.  The report is dated in August 2011.  The examination was focused on several conditions, including diabetes and the issues under review here.

The Veteran reported "being diagnosed with Diabetes and Hypertension" in February 2011.  The Veteran reported "no episodes of blood sugar, being so high that it required hospitalization (diabetic ketoacidosis).  The claimant reports experiencing hypoglycemia.  He was last hospitalized for [diabetes] on an unknown date at Tomball Hospital."  The Veteran reported he has not been prescribed insulin.  "He has been prescribed an unknown Diabetic medication taken once a day...  Currently he is taking Lisinopril.  The dosage is unknown.  He takes it as often as once a day."

The contract examiner diagnosed the Veteran with diabetes.  The contract examiner also reported that "for the claimant's claimed condition of hypertension, the diagnosis is hypertension.  The subjective factors are elevated blood pressures at times.  The objective factors are claimant is on blood pressure medications."  The examiner opined that it is not known whether the hypertension is due to the Diabetes, as the claimant states they were both diagnosed at the same time."  This opinion was noted to be inadequate to decide the case and the issue was remanded for an addendum opinion that was provided in September 2014.

The VA examiner disagreed with the contract examiner's findings.  The examiner opined that the Veteran does not have or has ever been diagnosed with hypertension or isolated systolic hypertension.  The examiner noted the following: "From review of VBMS, pre-induction exam of 10/25/67 denied h/o [history of] high BP [blood pressure] or any CV [cardiovascular] symptoms.  BP was 104/60.  There were no STRs [service treatment records] documenting elevated BPs or use of HTN [hypertension] medication on active duty.  Separation exam from 2/25/70 also denied HTN and showed normal BP 120/70.  There were no private HTN treatment records in VBMS.  QTC exam from 7/25/11 noted the Veteran was diagnosed with both HTN and DM on 2/28/11.  Veteran reported he was on Lisinopril for HTN.  [The] examiner noted CXR was [within normal limits] and reported EKG as showing sinus bradycardia [without] evidence of LVH [left ventricular hypertrophy].  [Urinalysis] was negative for protein.  [History of] cardiac problems...was reported, as documented separately.  On exam, the Veteran's three BPs were all reported as 120/74."

The VA examiner's report continues: "From review of CPRS, the current problem list does not contain a diagnosis of HTN.  The Veteran was initially seen by a PCP [primary care physician] at MEDVAMC 11/06/03, with BPs of 127/90 and 125/87.  [The] Veteran was not on any HTN medications.  PCP assessed Veteran as having 'borderline BP with no prior h/o HTN.'  No medications were started.  From review of VS menu for all visits 2003-2014, there are only two visits with BPs meeting criteria for diagnosis of HTN.  BP was 143/84 on an 8/25/10 ER [emergency room] visit and 142/91 on ER visit of 11/12/12.  On some visits, BP would meet criteria for pre-HTN, but not HTN.  PCP note from 4/29/11 documented diagnosis of new onset DM, based on 4/22/11 labs showing glucose 128 and HbA1C=7.7%.  BP on 4/29/11 visit was 111/71.  [The] Veteran was started on both Metformin and Lisinopril at that time.  However, no diagnosis of HTN was reported.  BUN/Cr was 11/0.9, with UA negative for glucose and protein.  Since that time, there is no evidence the Veteran has ever been diagnosed with HTN at MEDVAMC.  Labs show there has been no evidence of persistent microalbuminuria; most recent microalbumin of 8/13/14 was 1.2 mg/dl (Normal 0 - 1.9).  [The] Veteran is currently on Lisinopril 2.5mg daily, the lowest dose possible."

The VA examiner reported that the Veteran's treatment plan does not include taking continuous medication for hypertension or isolated systolic hypertension.  The examiner reported that the Veteran's initial diagnosis of hypertension or isolated systolic hypertension was not confirmed by blood pressure (BP) readings taken 2 or more times on at least 3 different days.  The examiner reported the following readings: reading 1: 105/68 and reading 2: 105/68 on August 20, 2014; reading 1: 102/70; reading 2: 102/70 on June 18, 2014; and reading 1: 102/61 and reading 2: 102/60 on March 10, 2014.

The examiner reported that "the Veteran is normotensive.  There is no diagnosis of hypertension."  The examiner opined that "it is less likely than not that Veteran has hypertension which was incurred in or aggravated by active duty service."  The following rationale was provided: "Review of STRs did not show evidence of hypertension during military or within one year of military separation.  I did not note any pre-existing hypertension; since the Veteran had no evidence of hypertension in military, there would be no worsening, even if a condition had existed prior to military."

The examiner also opined that "it is less likely than not that the Veteran has hypertension due to diabetes."  The following rationale was provided: "From review of the records, the Veteran does not have a confirmed diagnosis of hypertension.  There are no private treatment records post-military documenting hypertension or use of hypertension medications.  From review of all BPs at MEDVAMC from 2003-2014, the Veteran does not meet the criteria for JNC-7 diagnosis of hypertension.  The only two BPs meeting criteria for hypertension occurred on ER visits for acute medical illness.  Per JNC-7 Guidelines, a diagnosis of hypertension cannot be made based on BPs obtained during acute illness or injuries.  Since the initiation of Veteran's Lisinopril coincided with the diagnosis of diabetes, and the Veteran was normotensive at the time, it is most likely that the Lisinopril was started for renal protection due to the new diagnosis of diabetes at that time.  This is also suggested by the fact that the Veteran is on the lowest possible dose of Lisinopril.  While the active medication directions state that the Veteran is to take Lisinopril for treatment of hypertension and heart, this is a pre-printed label generated in VA pharmacy; I do not believe it is possible to alter the label on some medications to individualize reason for taking medication.  Even if the Veteran was diagnosed with hypertension, since he has no microalbuminuria, or evidence of diabetic nephropathy, his hypertension would not be caused by diabetes...  There is no diagnosis of hypertension."

Finally, the VA examiner opined "it is less likely than not that the Veteran has hypertension permanently aggravated by diabetes."  The following rationale was provided: "As previously noted, review of records show the Veteran does not have a confirmed diagnosis of hypertension.  There are no private or MEDVAMC treatment records documenting hypertension diagnosis.  The initiation of the Veteran's Lisinopril in 2011 coincided with the diagnosis of diabetes, and the Veteran was normotensive at the time, it is most likely that the Lisinopril was started for renal protection due to the new diagnosis of diabetes at that time."

The claims file also includes VA treatment records.  Those records were discussed in detail in the September 2014 VA opinion.  Further, there is no opinion on etiology in those records that would assist in deciding this issue.

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hypertension.

As discussed above, the contacted VA examination opinion supports a diagnosis of hypertension.  However, the VA examiner did not.  The Board must weigh the two opinions.  The contracted examination report does not offer a rationale the Board can rely on for the opinion.  Under case law, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The contracted examiner reported that "the subjective factors" supporting a finding of hypertension "are elevated blood pressures at times."  The objective factor in support was that the Veteran takes "blood pressure medications."  The VA examiner explained in detail why these two facts do not support a finding of hypertension.  The high blood pressure readings were taken when the Veteran was at the emergency room for acute care.  Other blood pressure readings do not support a finding of hypertension.  The examiner also explained why taking the medication does not show hypertension.  The examiner went on to discuss, in detail, the Veteran's medical history, and found no evidence to support a diagnosis of hypertension.  Based on this evidence, the Board gives greater probative weight to the September 2014 report.  

In deciding this appeal, the competent VA medical opinion carries greater probative weight.  The competent VA medical opinion establishes that that the Veteran does not have hypertension; therefore, there is no link between the two conditions in the Veteran.  Therefore, entitlement to service connection is not warranted.

IV.  Chest Condition

The Veteran's service treatment records (STR) are absent of any complaints, treatment or diagnosis of any chest or heart related condition during service.  The Veteran's separation examination in November 1969 noted normal results after clinical evaluation of the Veteran's heart and chest.  Without a condition or incident in service, the Veteran is not entitled to service connection on a direct basis.  Further, the Veteran is not claiming service connection on a direct basis.  Therefore, the Board will consider service connection on a secondary basis.

As an initial matter, the Veteran has asserted that his heart condition is caused by his hypertension.  As the Veteran is not service-connected for hypertension, secondary service connection cannot be established, as a matter of law, for his heart condition as secondary to hypertension.  The Board will, however, consider service connection secondary to the Veteran's service-connected diabetes.

As discussed above, the Veteran underwent a contracted VA examination in July 2011 and the report is dated in August 2011.  The Veteran reported "hospitalizations over time including [for] chest pain [and], anxiety."  The Veteran reported "weight gain of 40 pounds (over the past year) since his last doctor's exam.  He describes progressive loss of strength (arms and legs).  He indicates he experiences anal pruritus.  He reports no weight loss.  The claimant reports he has been prescribed oral medication and a restricted diet.  Specifically he was prescribed a 2000 calorie diet...  The claimant reports cardiac problems.  He indicates he experiences the following: shortness of breath, dizziness, chest pain, easy fatigue and fainting attacks.  However, he does not experience heart failure.  His heart problem has been present for 20 year(s).  The heart is treated with the following: Lisinopril and Aspirin..."

Upon examination, "chest X-ray results are within normal limits.  The EKG shows sinus bradycardia.  The EKG shows no signs of left ventricular hypertrophy/ dilatation.  The EKG shows no signs of arrhythmias  prolonged QRS duration (IV conduction defect).  The Comprehensive Metabolic Panel test results are within normal limits.  The urinalysis shows a presence of RBC.  The urinalysis is absent of protein (microalbuminuria), sugar.  There are findings of high WBC 3-5/ETPF and rare bacteria."

The examiner noted that the Veteran has a heart condition that is a complication of diabetes "because it is due to macro vascular complications related to diabetes."  The examiner noted that the Veteran's heart condition is manifested by chest pain that occurs with activity.  This opinion was noted to be inadequate to decide the case and the issue was remanded for an addendum opinion that was provided in September 2014.

The VA examiner disagreed with the contract examiner's findings.  The VA examiner reported the following: "From review of VBMS, pre-induction exam of 10/25/67 denied any CV [cardiovascular] symptoms.  The Veteran had normal heart exam.  There were no STRs documenting symptoms of chest pain or SOB [shortness of breath] on active duty, or diagnosis of heart disease.  Separation exam from 2/25/70 also denied CV symptoms and revealed a normal heart exam.  There were no private cardiac treatment records post-military in VBMS.  There is a QTC exam from 7/25/11, reporting veteran has had 'cardiac problems,' with SOB, dizziness, chest pain, fatigue and syncopal episodes 'present x 20 years.'  Associated reports included EKG of 5/04/11 reporting 'sinus arrhythmia, slight inferior repolarization disturbance, consider ischemia, LV overload or aspecific change.'  ECHO of 8/04/11 noted EF=55%, with mild concentric LVH, overall normal systolic function, mild LA dilation, and no clinically significant valvular abnormalities.  [The contract] examiner reported diagnosis of 'heart problem,' indicating diagnosis of 'chest pain.'  [The contract] examiner also reported diagnosis of essential HTN, with 'findings of hypertensive heart disease because of LVH and LAE on echocardiogram.'" 

The VA examiner's report continues: "From review of CPRS, the current problem list does not contain a diagnosis of...LVH or any heart condition.  The Veteran was first seen by PCP at MEDVAMC on 11/06/03, complaints of dizziness/vertigo not relieved with meclizine from PMD.  PCP reported 'dizziness with h/o of atypical CP, r/o cardiac etiology...  PCP follow-up on 11/12/03 noted, 'The patient has a long history of intermittent dizziness - first in the 1970s, with recurrences in 1999 and 2000 which required hospitalization.  His workup through the years has included cardiac studies (stress test, cardiac monitoring), ENT studies (cold calorics)...  In the past, he had chest pain with his dizziness, which is the reason for the extensive cardiac workup.  'Note indicated TMST and Holter were pending, and would complete prior to further work-up.  PCP note of 4/01/04 noted treadmill showed no ischemia and Holter showed one episode of tachycardia.  PCP felt that it was unlikely this tachycardia was related to symptoms of dizziness, because 'the patient reports to me that he was dizzy most all of the time,' not just with tachycardia.  There are 2007 notes indicating complaints of chest pain.  Report for TMST on 7/24/07 indicated veteran had ST abnormalities on baseline EKG, achieved 13 METS and was noted to have 1-2mm ST segment depression during exercise, consistent with a TMST positive for ischemia.  MD reported 'these changes all coincided with the patient chest pain.  There was ST depression and T wave inversion noted throughout the recovery period.  The patient's changes resolved by 8 minutes into recovery.  The patient had resolution of all symptoms by nineteen minutes into the recovery period.'  Based on Veteran's history and symptoms, he was given NTG as needed and referred for cardiac catheterization.  Cardiac catheterization notes from 7/31/07 noted indication for procedure was chest pain with exertion and positive stress test.  Catheterization report of 8/06/07 noted veteran had no 'angiographically significant disease.'  The Veteran had no further complaints of chest pain until PCP visit 5/10/10, when he presented complaining of throat hurting, SOB, pleuritic chest pains x 2 weeks, muscle pains, and 'constant chest pain relieved with Tylenol with codeine.'  He denied angina, palpitations, orthopnea, PND, edema, SOB or DOE on ROS.  PE was unremarkable and PCP assessed as 'chest pain, possible musculoskeletal in nature, cath negative in past, has sore throat, pleuritic chest pain, no fever, will treat for bronchitis with cipro and also get a stress test and echo.'  EKG at that time revealed NSR.  No other records reporting chest pain were noted again until 2010.  TMST on 7/08/10 again reported baseline EKG showed NSR, inferior/lateral ST abnormalities.  On TMST, the Veteran was noted to achieve 10.1 METS, with development of ST depressions of 1-2mm in inferior and lateral leads with exercise.  MD concluded ischemia could not be ruled out.  'However, patient has a history of a +TST in 2007, at which time he underwent coronary catheterization revealing no significant disease.  He has baseline ST abnormalities that make any ST changes with ETT nonspecific.  Based on above, he should not be referred for ETT testing.  If there is a high degree of clinical suspicion for CAD and angina should undergo chemical stress testing.'  There is no evidence that the Veteran has had any further c/o chest pain since 2010, from review of all PCP and ER notes."

The examiner reported that the Veteran's heart condition does not qualify within the generally accepted medical definition of ischemic heart disease (IHD).  In opining about the etiology of the Veteran's heart condition, the examiner noted "advancing age and obesity" as the cause and noted that continuous medication is not required for control of the Veteran's heart condition.  The Veteran does not have a myocardial infarction (MI), congestive heart failure (CHF), arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  He has not had any non-surgical or surgical procedures for the treatment of a heart condition.  He has not had any other hospitalizations for the treatment of heart conditions (other than for non-surgical and surgical procedures.

Upon examination, the examiner noted that the rhythm was regular.  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Dorsalis pedis, posterior tibial, and peripheral edema were normal.  There was no evidence of cardiac hypertrophy based on the chest X-ray taken at the contracted VA examination.  There was also no evidence of cardiac dilatation.  

The examiner noted that the Veteran had previously undergone MET testing and exercise stress testing.  The METs level reflects the lowest activity level at which the Veteran reported any of the following symptoms: dyspnea; fatigue; angina; dizziness; and syncope. The examiner reported that the METs level limitation are not due solely to the heart condition.  The examiner reported that the sources in the Veteran were obesity, sleep apnea, and depression.  The examiner also reported that "there is no objective evidence in the record that the Veteran has had dizziness, syncope or chest pain related to exertion in at least four years.

The examiner provided the following opinion: it is less likely than not that the Veteran has a heart condition, including LVH, which was incurred in or aggravated by active duty service."  The following rationale was provided: "Review of the STRs did not show evidence of treatment or diagnosis of a cardiac condition, including LVH, during military or within one year of military separation.  I did not note any pre-existing cardiac condition; since the Veteran had no evidence of cardiac symptoms in military, there would be no worsening.  Even if a condition had existed."

The examiner also opined that "it is less likely than not that the Veteran has a cardiac condition, including LVH, due to diabetes."  The following rationale was provided: "From review of records, the Veteran's only cardiac finding is LVH by [the contracted VA examination] in 2011.  LVH can be associated with increased cardiovascular risk (of CAD); prior extensive work-ups have shown the Veteran does not have CAD.  Additionally, objective records do not show any complaints of chest pain or other cardiovascular symptoms since 2010.  Diabetes is not recognized as a cause of LVH.  LVH has been associated with co-morbid hypertension, increasing age and obesity.  Since this Veteran is 66 years old and obese, with no diagnosis of hypertension or diabetic nephropathy, it is more likely his LVH is due to a combination of advancing age and obesity."

The claims file also includes VA treatment records.  Those records were discussed in detail in the September 2014 VA opinion.  Further, there is no opinion on etiology that would assist in deciding this issue.

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his claimed heart condition.

As discussed above, the contacted VA examination opinion supports a diagnosis of LVH.  However, the VA examiner did not.  The Board must weigh the two opinions.  The contracted examination report does not offer a rationale the Board can rely on for the opinion.  The examiner noted that the Veteran has a heart condition that is a complication of diabetes "because it is due to macro vascular complications related to diabetes."  The examiner noted that the Veteran's heart condition is manifested by chest pain that occurs with activity.  The VA examiner explained in detail the source of the Veteran's chest pain and why these factors do not support a finding of a heart condition.  Specifically, the VA examiner noted age and obesity as the causes.  The VA examiner went on to discuss, in detail, the Veteran's medical history, and found no evidence to support a diagnosis of a heart condition related to diabetes.  Based on this evidence, the Board gives greater probative weight to the September 2014 report.

In deciding this appeal, the competent VA medical opinion carries greater probative weight.  The competent VA medical opinion establishes that that the Veteran does not have a heart condition related to diabetes; therefore, there is no link between the two conditions in the Veteran.  Therefore, entitlement to service connection is not warranted.

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for left ventricular hypertrophy, claimed as chest pain, to include as secondary to hypertension, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


